Citation Nr: 0110510	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Propriety of the initial noncompensable evaluation for a 
symptomatic left knee with chondromalacia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1974 and from August 1981 to January 1998.  

This appeal arises from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which implemented the grant 
of service connection for symptomatic left knee with 
chondromalacia by the Board of Veterans' Appeals (Board).  
The RO evaluated the left knee disorder as noncompensably 
disabling, effective from February 1, 1998.  The veteran 
appealed this evaluation.  The appeal was certified to the 
Board by the RO in Muskogee, Oklahoma.  

A video conference hearing was held before the Board in July 
2000.  The veteran gave sworn testimony while sitting at the 
RO in Muskogee.  The undersigned, sitting in Washington, 
D.C., conducted this hearing and will make the final 
determination in this case.  See 38 U.S.C.A. § 7107(c) (West 
Supp. 2000).  


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.  

2.  The veteran's service-connected left knee disability is 
characterized by minimal loss of motion during flare-ups of 
pain and weakness; a patellar stabilization brace has been 
prescribed by VA.  Arthritis is not visualized in the knee 
joint on X-ray examination, nor is more than slight knee 
instability shown.  


CONCLUSION OF LAW

A 10 percent evaluation, but no more, is warranted for the 
veteran's symptomatic left knee with chondromalacia, 
effective from February 1, 1998.  38 U.S.C.A. § 1155; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.3, 4.10, 4.14, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was afforded a VA orthopedic examination in March 
1998.  He complained of daily, recurrent pain and stiffness 
in his left knee.  The veteran asserted that he would avoid 
squatting in order to prevent knee pain.  On examination, he 
had normal gait and posture.  The left knee joint appeared 
normal, and there was full range of motion in this joint.  
However, the veteran complained of left knee pain when 
squatting and at full flexion during range of motion testing.  
There was tenderness during patellar compression, and some 
mild subpatellar crepitus was palpable.  Strength and 
muscular development was found to be good in the left knee.  
There was no synovial thickening or instability.  An X-ray of 
the left knee found no abnormalities, except for probable 
small (4-millimeter) bone islands in the distal left femur 
and the proximal left tibia.  The impression was symptomatic 
left knee with chondromalacia.  It was opined by the examiner 
that functional loss due to pain in the left knee was 
minimal.  

Another VA orthopedic examination in November 1998 found 
diminished knee jerk, but the veteran had full range of 
motion in the left knee.  

At his Board hearing in July 2000, the veteran claimed that 
he continued to experience pain in his left knee with flexion 
and squatting.  He alleged that with extended use of the left 
knee, he had functional loss of the joint due to weakness, 
but more so, due to pain.  This pain would require the 
veteran to sit after extended use, but sitting resulted in 
stiffness.  The veteran asserted that after squatting for 
awhile, he would stand up and the knee would become unstable.  
He also testified that he had swelling in his knee about 
every two to three months.  It was contended by the veteran's 
representative that the left knee symptomatology warranted a 
10 percent evaluation.  The Board was asked to leave the 
hearing record open for 45 days in order that the veteran 
could submit the report of an orthopedic consultation.  

An orthopedic consultation dated in late July 2000 reflected 
the veteran's complaints of knee pain, swelling, and 
instability.  He denied any problems with his knee locking.  
On examination, there was no evidence of effusion, crepitus, 
or joint line tenderness.  Testing of the knee was negative, 
except for tenderness involving the patella.  Range of motion 
in the left knee was from zero to 130 degrees.  X-ray 
examination of the left knee was reported to be normal for 
the veteran's age.  The assessment was chondromalacia 
patellae by history.  A patella stabilization brace was 
prescribed.  

Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C. § 5103A).  VA has obtained all medical 
evidence identified by the veteran as pertinent to his left 
knee disability.  As there are a number of VA examinations 
discussing the severity of the veteran's left knee disorder, 
including the opinion of the VA orthopedic examiner in March 
1998 addressing additional functional loss due to 
exacerbation of symptomatology, the Board finds that there is 
ample medical evidence to make a decision in the current 
case.  The veteran has not asserted that he is in receipt of 
vocational rehabilitation or Social Security Administration 
disability benefits.  The veteran and his representative have 
been notified of the laws and regulations pertinent to the 
current claim in the statement of the case issued in April 
2000.  In addition, the veteran and his representatives have 
availed themselves of the opportunity to present argument 
regarding this claim in written statements, including the 
substantive appeal.  The veteran requested a hearing before 
VA, which was conducted by the undersigned in July 2000.  
Thus, the veteran has been presented with more than adequate 
opportunities to argue his contentions in light of the 
applicable law and regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Considering these facts, appellate review 
is appropriate at this time.  

At his hearing in July 2000, the veteran and his 
representative requested that the record remain open for 45 
days so that a report of a scheduled VA examination in late 
July 2000 could be submitted directly to the Board for its 
consideration.  It was stated at the hearing that if this 
examination report was not adequate for rating purposes, only 
then did the veteran wish to have his claim remanded to the 
RO for additional examination and consideration.  The Board 
granted the 45-day extension to leave the record open, and a 
VA orthopedic consultation report dated in late July 2000 was 
received by the Board the following month.  It is the Board's 
determination that the veteran requested a waiver of RO 
consideration of the July 2000 examination report if it was 
adequate for rating purposes.  See 38 C.F.R. § 20.1304(c) 
(2000).  The July 2000 examination report is adequate for 
rating purposes and will be considered by the Board at this 
time.  

The Board believes that some discussion of the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  In 
that case, the Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating of an already service-connected condition.  Id. at 
126.  The Court held that the significance of this 
distinction is that, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the severity of the disability; this is a practice 
known as "staged ratings."  Id.  Since the veteran's notice 
of disagreement expressed dissatisfaction with the initial 
rating assigned for his left knee disability, his claim must 
be considered in light of the Court's holding in Fenderson.  
According to the statement of the case of April 2000, the 
issue perfected for appeal to the Board was entitlement to an 
increased evaluation for a left knee disability.  Based, 
however, on the Court's reasoning in Fenderson, the Board has 
re-characterized the issue on appeal as the proper evaluation 
warranted for the left knee disability from February 1, 1998, 
the effective date of the grant of service connection.  

From a review of the most recent rating decisions, including 
the statement of the case of April 2000, it is apparent that 
the RO considered evidence submitted in connection with the 
veteran's claim at various times during the course of his 
appeal, in light of the governing legal authority.  In 
effect, the RO considered whether "staged ratings" were 
warranted.  Consequently, it is not necessary to remand this 
case to the RO for further consideration of the possibility 
of receiving staged ratings.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  In addition, 38 C.F.R. § 4.10 
provides that in cases of functional impairment, evaluations 
must be based on the lack of usefulness of the affected part 
or systems, and medical examiners must furnish, in addition 
to the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability on the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report; they also enable VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  With respect 
to the joints, 38 C.F.R. § 4.45 provides that the factors of 
disability reside in reductions of the normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation, 
either in the soft tissues such as the tendons or ligaments, 
or crepitation within the joint structures, should be noted 
carefully as points of contact that are diseased.  38 C.F.R. 
§ 4.59.  

There is no medical evidence, nor has the veteran asserted, 
that his left knee is ankylosed or fixed.  Thus, an 
evaluation under Code 5256 is not appropriate.  There is also 
no showing of any dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint such as to warrant an evaluation under Diagnostic Code 
5258.  Nor has the veteran undergone removal of the semilunar 
cartilage such as to warrant an evaluation under Diagnostic 
Code 5259.  The veteran has not received a diagnosis of genu 
recurvatum associated with his left knee.  Thus, Diagnostic 
Code 5263 is not for application.  Finally, radiological 
studies in recent years have failed to visualize any 
arthritis in the left knee joint.  Therefore, there is no 
basis for consideration of the left knee disability under 
Diagnostic Code 5003.  

The applicable scheduler criteria for range of motion are as 
follows:

Code 5260.  Leg, limitation of flexion 
of:  
>Flexion limited to 30°; rate as 20 
percent disabling.
>Flexion limited to 45°; rate as 10 
percent disabling.
>Flexion limited to 60°; rate as 
noncompensable.

Code 5261.  Leg, limitation of extension 
of:  
>Extension limited to 15°; rate as 20 
percent disabling.
>Extension limited to 10°; rate as 10 
percent disabling.
>Extension limited to 5°; rate as 
noncompensable.

38 C.F.R. § 4.71a.  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

The veteran has claimed that with extended use, his left knee 
pain and weakness result in loss of function.  Actual range 
of motion on examination has repeatedly failed to confirm any 
significant limitation of motion in the left knee.  Although 
the range of motion reported in July 2000 showed a slight 
limitation in flexion when compared to the standards of 
motion set forth at 38 C.F.R. § 4.71, Plate II, a compensable 
evaluation would not be warranted under Diagnostic Code 5260, 
even when pain and weakness on extended use are considered.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, the examiner opined in March 1998 that there would 
be some minimal loss of function in the left knee with 
extended use.  The veteran has indicated that his current 
employment requires squatting to file paperwork and results 
in functional limitation over a period of time.  The Board 
notes that the veteran was issued a patellar stabilization 
brace in July 2000 by VA.  He has credibly claimed to have 
experienced instability in his left knee joint.  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation; a 20 
percent evaluation requires moderate impairment, while a 30 
percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The combination of symptoms and prescribed patellar 
stabilization brace amount, functionally, to knee instability 
that is compensable under Diagnostic Code 5257.  See 
38 C.F.R. § 4.21 (not all cases will show all the findings 
specified in the applicable diagnostic code, but coordination 
of the rating with impairment of function is expected in all 
instances).  The Board will therefore accord the veteran the 
benefit of the doubt on this material issue and find that the 
service-connected left knee disability warrants a 10 percent 
evaluation under the criteria of Code 5257 for slight knee 
instability.  38 C.F.R. § 4.3 (2000).  

However, a still higher evaluation is not warranted.  While 
the veteran has indicated significant problems with his left 
knee, the findings on examination fail to note any 
abnormality except some tenderness.  Most significant is the 
examiner's opinion of March 1998, which, after considering 
the veteran's complaints, only found minimal functional loss 
during flare-ups.  There is no objective range of motion 
testing that has noted any limitation of flexion in the left 
knee that even approaches 30 degrees and no medical 
examination has reported any limitation of left knee 
extension.  Therefore, a 20 percent evaluation under 
diagnostic codes 5260 and 5261 is not supported by the 
objective medical evidence or opinion.  While radiological 
studies in March 1998 noted small bone "islands" off the 
proximal tibia, there was no finding of any significant 
nonunion or malunion of the tibia or fibula.  In fact, the 
orthopedic examination report of July 2000, while noting 
current X-ray findings, does not mention the previously noted 
bone islands.  In any event, the objective evidence of record 
reflects only a minimal functional limitation of the left 
knee, and a 20 percent evaluation under Diagnostic Code 5262 
for a moderate knee disability has not been established, nor 
is moderate knee instability shown under Diagnostic Code 
5257.  

The medical and lay evidence indicates that the level of 
disability shown has existed since the effective date 
established for the grant of service connection.  However, 
the preponderance of the medical evidence does not support a 
finding of flexion limited to 30 degrees, extension limited 
to 15 degrees, moderate knee disability, ankylosis, or 
instability.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the medical 
evidence is against an evaluation in excess of 10 percent, 
that doctrine is not applicable regarding further increase.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  In 
granting the above noted evaluation, the Board considered the 
application of 38 C.F.R. §§ 4.40, and 4.45, that is, 
limitation of movement of the left knee due to pain, excess 
fatigability, impaired use, weakened movement, disuse 
atrophy, incoordination on use, or other objective pathology.  
It was the minimal limitation of motion in the left knee due 
to pain and weakness, and the prescribed left knee 
prosthesis, which were instrumental in granting a 10 percent 
evaluation.  


ORDER

A 10 percent evaluation for a symptomatic left knee with 
chondromalacia is granted, effective from February 1, 1998, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

